In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00242-CV

THE STATE OF TEXAS, Appellant                 §   On Appeal from County Criminal Court No. 4

                                              §   of Tarrant County (1353168)
V.
                                              §   March 14, 2019
S.M., Appellee                                §   Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversable error in the trial court’s June 28, 2018 order of nondisclosure. It is

ordered that the trial court’s June 28, 2018 order of nondisclosure is affirmed.

      It is further ordered that appellant The State of Texas shall bear the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel